UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1946


KENNETH MOATS, SR.,

                Plaintiff - Appellant,

          v.

WEST VIRGINIA DEPARTMENT OF TRANSPORTATION, DIVISION OF
HIGHWAYS, f/k/a West Virginia Department of Highways, a
Corporation; COMMISSIONER PAUL MATTOX, JR.; RAYMOND DUKE
TACKETT; JEAN FRIEND; NEAL JAY HAMILTON; JUDGE PHILLIP
GAUJOT; CHIEF JUDGE RUSSELL CLAWGES, JR.; CHAD LAWTHUER;
JAMES E. STRICKLING,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cv-00135-IMK-JSK)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Moats, Sr., Appellant Pro Se.   John Michael Hedges,
Teresa Jean Lyons, HEDGES LYONS & SHEPHERD, Morgantown, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Moats, Sr., appeals the district court’s order

granting his request that the case be voluntarily dismissed.           We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Moats v. West Va. Dep’t of Transp., No. 1:14-cv-

00135-IMK-JSK (N.D.W. Va. Sept. 4, 2014).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2